NO. 07-00-0547-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JUNE 18, 2001



______________________________





RAYMUND ELIZONDO AND JOSIE ELIZONDO, APPELLANTS



V.



MARIA TORO, APPELLEE





_________________________________



FROM THE COUNTY COURT OF COCHRAN COUNTY;



NO. 375; HONORABLE JAMES ST. CLAIR, JUDGE



_______________________________



Before BOYD, C.J., and QUINN and REAVIS, JJ.

In this appeal, appellants Raymund and Josie Elizondo challenge a judgment in favor of appellee Maria Toro.  The suit underlying the appeal was a forcible entry and detainer suit brought by appellants against appellee.  However, appellee was successful in her counterclaim and recovered a judgment against appellants in the amount of $3,534.70.  In its judgment, the trial court provided that appellee could recover the amount either by the free use of certain rental property for a specific number of months, or through the payment by appellants of the difference between the amount owed less $160 for each month appellee had possession of the property after a specified date.  For the reasons expressed, we dismiss the appeal.

The clerk’s record was filed in this case on February 6, 2001, and the reporter’s record was filed on February 20, 2001.  That being true, appellants’ brief was due to be filed with us not later than March 22, 2001.  
See 
Tex. R. App. P. 38.6(a).  No such brief has been filed.

On May 14, 2001, this court notified appellants that if they did not file a response by May 25, 2001, reasonably explaining their failure to file such a brief, together with a showing that appellee had not been significantly injured because of the failure, their appeal was subject to dismissal for want of prosecution.  
See
 Tex. R. App. P. 38.8(a)(1).  We have received no such response.

Accordingly, this appeal must be, and is hereby, dismissed.



John T. Boyd

 Chief Justice



Do not publish.